Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.

Response to Amendment
Applicant’s amendment dated 07/08/2022 in which claims 1, 4, 9 and 16 were amended, claims 17 was cancelled, and claims 9-16 and 18 were withdrawn has been entered of record. Currently, claims 1-16 and 18-20 are pending in light of the amendment.

EXAMINER'S AMENDMENT
	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 9-16 and 18 are cancelled. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-16 and 18 directed to a group non-elected without traverse.  Accordingly, claims 9-16 and 18 have been cancelled.

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-8 and 19-20 are allowable.
The prior art is silent with respect to:
Claim 1. The newly amended material found in claim 1, in combination with other limitations. 
Claim 5. In response to the write command: connecting a main input/output (MIO) line to a local input/output (LIO) line to charge the LIO line based on a charge of the MIO line, setting an equalize-control signal low prior to connecting the MIO line to the LIO line, wherein the memory device is configured to interpret the equalize-control signal as an indication of whether the LIO line is to be charged with a charge between high and low; and setting the equalize-control signal high after disconnecting the MIO line from the LIO line, in combination with other limitations. 
Claim 19. The newly amended material found in claim 19, in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/Primary Examiner, Art Unit 2827